Title: To George Washington from Colonel William Malcom, 30 August 1778
From: Malcom, William
To: Washington, George


          
            Sir
            Westpoint [N.Y.] Augt 30 1778
          
          I hope your Excellency will not be displeased at the number of men on furlough from my
            Regiment, when I assure you Sir that they were Cripples for want of shoes, and had a
            prospect of being supply’d by their parents who live only a few miles off—I hope in a
            few days to remove that complaint by obtaining shoes &c. from fishkill—Not a man
            more shall depart from the Garrison on furlough before december with my leave.
          Mosely’s and a part of Eno’s Regts go to Morrow.
          I beg leave to Suggest to your Excellency that the principal part of the Connecticut
            troops, are enlisted for Twelve Months—Subject to be out only Three Months at a time,
            but liable to be called out the next day after they get home & if not, entituled
            to half pay—Eno’s & McLelands two good Regts are I am told on this establishmt.
            Lt Col. Brown is off Poor’s Regiment who have upwards of Six months to Serve.
          The principal part of the Militia on the West side of the River are on the Frontiers
            doing duty—I am therefore apprehensive that the Governor cannot comply with your
            Excellencys Requisition but am sure he will do all that can be expected in the present
            circumstances of the State. I am with due Respect your
            Excellencys most obedient Servant
          
            W. Malcom
          
        